Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection / Refusal
35 U.S.C. § 112(b)
SHOWING OF COLOR RESULTS IN AN UNCLEAR SCOPE OF THE CLAIM
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. § 112(b). The claim is indefinite because the single reproduction includes coloring without a corresponding description in the specification. Since international applications may use coloring in the drawings/reproductions to identify subject matter for which no protection is sought, the showing of color is unclear without a description for how it corresponds to the claim. Consequently, the showing of the color in the reproductions have resulted in the scope of the claimed design being uncertain.
If the coloring identifies matter for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. § 132):
-- The portion of the design shown in the color [identify the color] is for the purpose of illustrating portions of the muffler for motorcycles that form no part of the claimed design. --
In contrast, if the color is an attribute for which protection is sought and does not designate portions of the article that are excluded from the claim, then applicant may including the following statement in lieu of the above suggested statement:
-- The color [identify the color] shown on the muffler for motorcycles forms part of the claimed design. -- 
As a third alternative, if the claim is embodied in the entirety of the muffler for motorcycles shown and if the colors presented are excluded from the protection being sought, then applicant may amend the reproduction to omit the showing of color and reduce the images to grayscale.
CONTRAST IN APPEARANCE THAT RESULTS FROM THE DISTINGUISHING USE OF COLOR
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. § 112(b). The claim is indefinite because the scope of protection sought cannot be determined as it corresponds to the surface contrast between parts. The muffler for motorcycles is shown in primarily two colors or two distinguishing materials/finishes, i.e. some parts in black and other parts in a metallic silver finish. The showing of two contrasting colors or finishes creates a contrast in appearance between parts. It is unclear if this contrast appearance is also part of the scope asserted.
35 U.S.C. § 171 - Statutory Double Patenting
The claim is provisionally rejected under 35 U.S.C. § 171 on the ground of double patenting since it is claiming the same design as that claimed in United States Design Patent Application No. 35/509,281 (hereinafter the ‘281 application). Looking at the drawings between the conflicting claims in their entirety, the designs are identical in every way. Section 171 states in the singular that an inventor may obtain “a patent”. Consequently, it is clear that the same design is being claimed twice.
Applicant is advised that a terminal disclaimer may not be used to overcome a "same invention" type double patenting rejection. In re Thor­ington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP § 804.02.

    PNG
    media_image1.png
    897
    1404
    media_image1.png
    Greyscale

As demonstrated in the figure comparisons above, the claimed design is the exact same design as the claim in the ‘281 application. A design cannot be patented twice. The only mechanism for which a statutory double patenting rejection/refusal may be overcome would be to either: (1) persuasively argue and point to the differences between the conflicting designs; and/or (2) amending the scope of the protection sought of the claimed design to patentably distinguish its appearance from the conflicting ‘281 application. In the latter method, applicant would and may amend the reproductions to show a broadening of the claim that excludes certain features of the muffler for motorcycles. Furthermore, any broadening of the claim to include less of the muffler for motorcycles must have adequate written description support. 
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 U.S.C. § 112(b) and separately under 35 U.S.C. § 171 for statutory double patenting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914